Mr. Presiding Justice Higbee delivered the opinion of the court. This suit was instituted by appellee, Louie Hogue, against King Meat Company, appellants before a justice of the peace. After denying a motion to dismiss the suit, and the hearing of the testimony, the following entry was made by the justice of the peace: “June 10, 1924, The day of the trial, All evidents was herd. After hearing evidents for both plaintiff and defendant the. cort finds for plaintiff the amount of $15.30 and costs of suit. Costs 11.80 total 27.10. Andrew Jackson, J. P.” The defendants perfected an appeal to the county court of Johnson county. Upon the case being called in that court, appellants entered a limited appearance and filed a written motion to dismiss the case. One of the grounds upon which that motion was based was that there was not a good and sufficient judgment entered by the justice of the peace. The only question involved in this appeal was whether or not the motion to dismiss should have been sustained by the county court. It is true no formal words are required of a justice of the peace in entering judgment, but it is necessary that some kind of a judgment be entered; otherwise there is nothing to appeal from and the court appealed to acquires no jurisdiction of the case. (Church v. Stunkard, 101 Ill. App. 148; Brown v. Williams, 211 Ill. App. 39.) Had appellants proceeded to trial under a general appearance and without any motion to dismiss, they would not now be in position to raise this question, but their limited entry of appearance and motion to dismiss saved this question for review by this court. The entry by the justice in our opinion amounts simply to a finding and does not purport to be a judgment. That being true, the- county court acquired no jurisdiction by the appeal and the motion to dismiss should have been sustained. For the error in denying the motion the judgment is reversed and the cause remanded for further proceeding in accordance with the views above expressed. Reversed and remanded.